DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Preliminary Amendment
Acknowledgement is made of the preliminary amendment filed on June 14, 2019.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 15, 2019 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 5 are rejected under 35 U.S.C. 102 (a)(1) and 35 U.S.C. 102 (a)(2) as being anticipated by Rohr (US 3,970,901).

With regard to claim 1, Rohr teaches an overcurrent and/or short-circuit detector (Abstract, lines 1-15), comprising: 
at least one current sensor (1 – Fig. 2) configured to pick up a current signal (i – Fig. 2) which has a predeterminable time resolution in at least one electrical current path (current path A-B – Fig. 2); and 
at least one evaluation unit (1000 – Fig.2, see figure below), the at least one evaluation unit being configured to: 
determine a first point in time of a predeterminable steep increase in the current signal (claim 1, lines 6-9),
form a temporal integral of current values of the current signal from the first point in time to a second point in time (claim 1, lines 9-12), 
compare a pair of values (X, Y – Fig. 2) (claim 1, lines 13-14), comprising a relevant value of the integral (X, output of 8 – Fig. 2) and the relevant value of the current signal (Y, output of 10 – Fig. 2), with at least one predeterminable limiting condition at predeterminable temporal intervals substantially continuously (col. 4, lines 27-69), and 
emit an overcurrent and/or short-circuit signal to an outlet of the overcurrent and/or short-circuit detector if the pair of values exceeds a limiting condition (Z, output of 11 – Fig. 2) (claim 1, lines 15-16). 
With regard to claim 4, Rohr teaches all the limitations of claim 1, a circuit breaking device (107, 108 – Fig. 1), comprising:
and further teaches at least one electrical current path from a first terminal (top terminal of 107 and/or top terminal of 108) of the circuit breaking device (107, 108 – Fig. 1) to a second terminal (bottom terminal of 107 and/or top terminal of 108) of the circuit breaking device; and 
the overcurrent and/or short-circuit detector (105, 106 – Fig. 1) (Abstract, lines 1-15, 105 and 106 are depicted in detail in Fig. 2) according to claim 1, 
wherein the circuit breaking device (107, 108 – Fig. 1) is configured to interrupt the current path following an overcurrent and/or short-circuit signal from the overcurrent and/or short-circuit detector (105, 106 – Fig. 1) (105 and 106 are depicted in detail in Fig. 2).
With regard to claim 5, Rohr teaches a method for detecting an overcurrent and/or short-circuit (Abstract, lines 1-15) when a current signal (i – Fig. 2) which has a predeterminable time resolution is picked up in an electrical current path (current path A-B – Fig. 2), comprising: 
determining a first point in time of a predeterminable steep increase in the current signal (claim 1, lines 6-9); 
forming a temporal integral of current values of the current signal from the first point in time to a second point in time (claim 1, lines 9-12); 
comparing a pair of values (X, Y – Fig. 2) (claim 1, lines 13-14), comprising a relevant value of the integral (X, output of 8 – Fig. 2) and the relevant value of the current signal (Y, output of 10 – Fig. 2), with at least one predeterminable limiting condition at predeterminable temporal intervals substantially continuously (col. 4, lines 27-69); and 
emitting an overcurrent and/or short-circuit signal if the pair of values exceeds a limiting condition (Z, output of 11 – Fig. 2) (claim 1, lines 15-16).




    PNG
    media_image1.png
    870
    1141
    media_image1.png
    Greyscale

Rohr (US 3,970,901) – Fig. 2

Allowable Subject Matter
Claim(s) 2 – 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter: 

With regard to claim 2, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “wherein the second point in time is at most one cycle duration of an applied mains power frequency after the first point in time. ”

With regard to claim 3, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “wherein the limiting condition is: (∫i – y0)2/a2 + (i - x0)2/b2 ≤1”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Siemens (DE 102006019467 A1) teaches a method involves determining three actual values as intensity of current flowing in an electrical network, and determining time dissipations. A respective threshold value for the respective actual values is determined based on a locus criterion. A short-circuit is detected when threshold value exceeds respective actual values. The respective threshold value is determined by theoretical derivatives from a model of the electrical network. An independent claim is also included for a device for detection of short-circuit in an electrical network
Koch (DE 102014111220 A1) teaches an arc detector further comprises a signal means and/or a communication device, which with the evaluation unit is connected, it is proposed that the evaluation unit is designed to detect an arc the time course of the current signal on the fulfillment of a predetermined temporal behavior in a predetermined range, preferably by a zero crossing, a falling edge of the current signal.
Masannek (US 5,831,807) teaches an overcurrent and short circuit protection device for a power semiconductor component is responsive to output current signals representing the actual output current(s) of the semiconductor component. A short-circuit window comparator receives the output current signals and produces an error signal when the sum of all output current signals is less than a minimum allowable value or more than a maximum allowable value.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836